
	

113 S626 IS: Prize Fund for HIV/AIDS Act
U.S. Senate
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 626
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2013
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To de-link research and development incentives from drug
		  prices for new medicines to treat HIV/AIDS and to stimulate greater sharing of
		  scientific knowledge.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Prize Fund for HIV/AIDS
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The Centers for
			 Disease Control and Prevention estimates that more than 1,100,000 people are
			 living with HIV in the United States, and that 1 in 5 of those people living
			 with HIV is unaware of their infection.
			(2)An estimated
			 49,000 Americans become infected with HIV each year.
			(3)More than 15,000
			 people with AIDS still die each year in the United States.
			(4)Through 2010,
			 more than 636,000 people with AIDS in the United States have died since the
			 epidemic began.
			(5)Globally, UNAIDS
			 estimates that more than 34,000,000 persons are living with HIV.
			(6)Persons with
			 HIV/AIDS require access to antiretroviral drugs.
			(7)In the United
			 States, public and private sector expenditures on antiretroviral drugs
			 currently exceed $9,000,000,000 per year.
			(8)The United States
			 Federal Government is the largest funder of treatments for HIV/AIDS in the
			 developing world.
			(9)The development
			 of new medicines and vaccines for HIV/AIDS is a national priority.
			(10)Market
			 exclusivity for new products is an expensive, inefficient, and unfair mechanism
			 to reward investments in new products, and has created hardships for persons
			 with HIV/AIDS and businesses that employ persons with HIV/AIDS.
			(11)By de-linking
			 research and development incentives from product prices, and by eliminating
			 legal monopolies to sell new medicines for the treatment of HIV/AIDS, it is
			 possible to induce investments that are medically more important, procure
			 products at low prices from competitive suppliers, and introduce more efficient
			 incentives for research and development.
			3.PurposeIt is the purpose of this Act to provide
			 sustainable financing of incentives to encourage investments in research and
			 development of new medicines for HIV/AIDS and to share knowledge, data,
			 materials, and technology, through the establishment of a Prize Fund for
			 HIV/AIDS, while enhancing access to such medicines by eliminating legal
			 monopolies on the manufacture, distribution, and sale of such medicines.
		4.DefinitionsIn this Act:
			(1)Biological
			 productThe term biological product has the meaning
			 given such term in section 351 of the Public Health Service Act (42 U.S.C.
			 262).
			(2)DrugThe
			 term drug has the meaning given such term in section 201 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
			(3)Dual use
			 productThe term dual use product means a product
			 that is a qualifying treatment for HIV/AIDS and that has a significant use for
			 other diseases.
			(4)FundThe
			 term Fund means the Prize Fund for HIV/AIDS established under
			 section 7.
			(5)Market
			 clearanceThe term market clearance means the
			 approval of an application under section 505 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355) or the approval of a biologics license application
			 under subsection (a) of section 351 of the Public Health Service Act (42 U.S.C.
			 262).
			(6)Qualifying
			 treatment for HIV/AIDSThe term qualifying treatment for
			 HIV/AIDS means an antiretrovial drug, biological product, vaccine, or
			 other treatment primarily used for HIV/AIDS that has been certified as a
			 qualifying product by the Secretary of Health and Human Services, for purposes
			 of the Prize Fund for HIV/AIDS.
			5.Elimination of
			 exclusive rights to market drugs and biological products
			(a)In
			 generalNotwithstanding title 35, United States Code, relevant
			 provisions of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.)
			 (including amendments made by the Drug Price Competition and Patent Term
			 Restoration Act of 1984 (Public Law 98–417; commonly referred to as the
			 Hatch-Waxman Act)), the Medicare Prescription Drug, Improvement,
			 and Modernization Act of 2003 (Public Law 108–173), and any other provision of
			 law providing any patent right or exclusive marketing period for any qualifying
			 treatment for HIV/AIDS or manufacturing process for a qualifying treatment for
			 HIV/AIDS (such as pediatric extensions under section 505A of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 355a) or orphan drug marketing exclusivity
			 under subchapter B of chapter V of such Act (21 U.S.C. 360aa et seq.)), no
			 person shall have the right to exclusively manufacture, distribute, sell, or
			 use a qualifying treatment for HIV/AIDS or a manufacturing process for a
			 qualifying treatment for HIV/AIDS in interstate commerce, including the
			 exclusive right to rely on health registration data or the 30-month
			 stay-of-effectiveness period for Orange Book patents under section 505(j) of
			 such Act (21 U.S.C. 355(j)).
			(b)RemunerationA
			 person that is eligible for prize payments from the Prize Fund for HIV/AIDS
			 shall receive such payments—
				(1)in lieu of any
			 remuneration the person would have otherwise received for the exclusive
			 marketing, distribution, sale, or use of a qualifying treatment for HIV/AIDS or
			 manufacturing process for a qualifying treatment for HIV/AIDS but for the
			 application of subsection (a); and
				(2)in addition to
			 any other remuneration that such person receives by reason of the nonexclusive
			 marketing, distribution, sale, or use of the qualifying treatment for HIV/AIDS
			 or manufacturing process for a qualifying treatment for HIV/AIDS.
				(c)ApplicationThis
			 section shall apply only with respect to the marketing, distribution, sale, or
			 use of a qualifying treatment for HIV/AIDS or a manufacturing process for a
			 qualifying treatment for HIV/AIDS that occurs on or after October 1,
			 2014.
			(d)Dual use
			 productsIn the case of a dual use product, the elimination of
			 exclusive rights under subsection (a) shall apply only with respect to the
			 manufacture, distribution, marketing, sale, or use of the product for the
			 treatment of HIV/AIDS.
			6.Qualifying
			 treatments for HIV/AIDSPrize
			 payments from the Fund under section 8 shall be limited to qualifying
			 treatments for HIV/AIDS, as defined in section 4.
		7.Prize fund for
			 HIV/AIDS
			(a)EstablishmentThere
			 is hereby established in the Treasury of the United States a revolving fund to
			 be known as the Prize Fund for HIV/AIDS, which shall consist of
			 amounts appropriated to the Fund and amounts credited to the Fund under
			 subsection (d).
			(b)Prize fund
			 administrationThe Secretary of Health and Human Services shall
			 designate a Prize Fund Director and other officials as needed to administer the
			 Fund.
			(c)Advisory
			 boardThe Secretary of Health and Human Services shall appoint an
			 advisory board for the Fund.
			(d)Amounts
			 credited to the FundThe Secretary of the Treasury shall credit
			 to the Fund the interest on, and the proceeds from sale or redemption of,
			 obligations held in the Fund.
			8.Prize payments
			 for medical innovation
			(a)AwardFor
			 fiscal year 2015, and each subsequent fiscal year, the Prize Fund Director
			 shall award to persons described in subsection (b) prize payments for medical
			 innovation relating to a qualifying treatment for HIV/AIDS, or a new
			 manufacturing process for such a qualifying treatment for HIV/AIDS.
			(b)EligibilityTo
			 be eligible to receive a prize payment under subsection (a) a person shall
			 be—
				(1)in the case of a
			 qualifying treatment for HIV/AIDS that is a drug or biological product, the
			 first person to receive market clearance with respect to the drug or biological
			 product;
				(2)in the case of a
			 manufacturing process for a qualifying treatment for HIV/AIDS, the holder of
			 the patent with respect to such process; or
				(3)in the case of
			 open source contributions with respect to a qualifying treatment for HIV/AIDS,
			 the persons or communities that openly shared knowledge, data, materials, and
			 technology on a royalty-free and nondiscriminatory basis.
				(c)CriteriaThe
			 Prize Fund Director shall, by regulation, establish criteria for the selection
			 of recipients, and for determining the amount, of prize payments under this
			 section. Such criteria shall include consideration of the following:
				(1)The number of
			 patients who benefit from the qualifying treatment for HIV/AIDS or
			 manufacturing process involved.
				(2)The incremental
			 therapeutic benefit of the qualifying treatment for HIV/AIDS or manufacturing
			 process involved as compared to existing drugs, biological products, and
			 manufacturing processes available to treat the same disease or condition,
			 except that the Prize Fund Director shall provide for cases where drugs,
			 biological products, or manufacturing processes are developed at roughly the
			 same time, so that the comparison is to products that were not recently
			 developed.
				(3)Improved
			 efficiency of manufacturing processes for drugs or biological processes.
				(4)The extent to
			 which knowledge, data, materials, and technology that are openly shared have
			 contributed to the successful development of new products or improved processes
			 for manufacturing products.
				(d)RequirementsIn
			 awarding prize payments under this section, the Prize Fund Director shall
			 comply with the following:
				(1)In cases where a
			 new qualifying treatment for HIV/AIDS or manufacturing process for a qualifying
			 treatment of HIV/AIDS offers an improvement over an existing qualifying
			 treatment for HIV/AIDS or manufacturing process for a qualifying treatment and
			 such new qualifying treatment or manufacturing process competes with or
			 replaces the existing qualifying treatment or manufacturing process, the Prize
			 Fund Director shall continue to make prize payments for the existing qualifying
			 treatment or manufacturing process to the degree that the new qualifying
			 treatment or manufacturing process was based on or benefitted from the
			 development of the existing qualifying treatment or manufacturing
			 process.
				(2)The Prize Fund
			 Director may award prize payments for a qualifying treatment for HIV/AIDS or a
			 manufacturing process for a qualifying treatment for HIV/AIDS for not more than
			 10 fiscal years, regardless of the term of any related patents.
				(3)For any fiscal
			 year, the Prize Fund Director may not award a prize payment for any single
			 qualifying treatment for HIV/AIDS or manufacturing process for a qualifying
			 treatment in an amount that exceeds 50 percent of the total amount appropriated
			 to the Fund for that year.
				(4)For every
			 qualifying treatment for HIV/AIDS that receives market clearance, the Prize
			 Fund Director shall determine whether and in what amount to award a prize
			 payment for the qualifying treatment for HIV/AIDS not later than the end of the
			 fourth full calendar-year quarter following the calendar-year quarter in which
			 the qualifying treatment for HIV/AIDS receives market clearance.
				9.Open source
			 dividend prizes
			(a)In
			 generalIn order to induce greater access and the open sharing of
			 knowledge, data, materials, and technology, at least 5 percent of the prize
			 payments from the Fund shall be dedicated to Open Source Dividend
			 Prizes.
			(b)Procedures
				(1)In
			 generalThe Prize Fund Director shall adopt procedures for the
			 allocation of Open Source Dividend Prizes. Such procedures shall—
					(A)be fully
			 transparent regarding the process for evaluating the value of open sharing of
			 knowledge, data, materials, and technology;
					(B)reward the open,
			 nondiscriminatory, and royalty-free sharing of knowledge, data, materials, and
			 technology that has contributed to the development of the new qualifying
			 treatment for HIV/AIDS or manufacturing processes that are rewarded under
			 section 7;
					(C)in the case of
			 rewards for contributing to the development of new qualifying treatment for
			 HIV/AIDS or manufacturing processes rewarded under section 7, provide for a
			 time-limited period of nominations for persons or communities whose
			 contributions were considered useful, including the evidence to support such
			 nominations to describe the significance of the contribution; and
					(D)provide for rules
			 and procedures to protect against conflicts of interest.
					(2)Public
			 availability of nominationsThe nominations described in
			 paragraph (1)(C), and the evidence supporting such nominations, shall be
			 public. The public shall be allowed to provide commentary and additional
			 evidence on such nominations before awards are made.
				10.Competitive
			 intermediaries for funding interim technologies
			(a)In
			 generalThe Prize Fund Director may authorize multiple nonprofit
			 intermediaries to manage Fund payments to reward projects for interim research
			 and development of new qualifying treatments for HIV/AIDS, or for open source
			 dividend prizes. Such intermediaries shall compete for funding from non-Federal
			 entities that co-fund the Fund.
			(b)AvailabilityPrizes
			 awarded by competitive intermediaries shall be available to persons or
			 communities that provide open, nondiscriminatory, and royalty-free licenses to
			 relevant intellectual property rights.
			(c)RulesThe
			 Prize Fund Director shall adopt rules to ensure the transparency and
			 accountability of any entities authorized to act as competitive intermediaries
			 under subsection (a).
			(d)AllocationThe
			 Secretary of Health and Human Services shall determine how much of the Fund
			 shall be managed by competitive intermediaries to reward projects for interim
			 research and development of new qualifying treatments for HIV/AIDS or for open
			 source dividend prizes.
			11.Special
			 transition rules
			(a)In
			 generalA qualifying treatment for HIV/AIDS that is on the market
			 on October 1, 2014, shall remain eligible for prize payments for not more than
			 10 fiscal years, consistent with section 8(d)(3).
			(b)Determination
			 of valueIn determining the amount of a prize payment for a
			 qualifying treatment for HIV/AIDS described in subsection (a), the Prize Fund
			 Director shall calculate the incremental value of the qualifying treatment for
			 HIV/AIDS as of the date on which the qualifying treatment for HIV/AIDS was
			 first introduced in the market.
			(c)Maximum
			 amountWith respect to qualifying treatment for HIV/AIDS
			 described in subsection (a), the Prize Fund Director may award—
				(1)of the amount
			 appropriated to the Fund for fiscal year 2015, not more than 90 percent of such
			 amount; and
				(2)of the amount
			 appropriated to the Fund for each of the succeeding 9 fiscal years, not more
			 than a percentage of such amount that is equal to 9 percent less the percentage
			 applicable to the preceding fiscal year under this subsection.
				12.ArbitrationIn the case of a qualifying treatment for
			 HIV/AIDS that is on the market on October 1, 2014, and subject to patents owned
			 by a party other than the person who first received market clearance for the
			 qualifying treatment for HIV/AIDS, the Prize Fund Director shall establish an
			 arbitration procedure to determine an equitable division of any prize payments
			 under this Act among the patent owners and the person who first received market
			 clearance for the qualifying treatment for HIV/AIDS.
		13.Funding
			(a)Appropriations
				(1)Start-up
			 costsFor fiscal year 2015, there are authorized to be
			 appropriated to the Fund, such sums as may be necessary to carry out this
			 Act.
				(2)Program
			 implementationFor fiscal year 2015 and each subsequent fiscal
			 year, there is authorized to be appropriated to the Fund, and there is
			 appropriated, out of any funds in the Treasury not otherwise appropriated, an
			 amount equal to 0.02 percent of the gross domestic product of the United States
			 for the preceding fiscal year (as such amount is determined by the Secretary of
			 Commerce).
				(3)AvailabilityFunds
			 appropriated to the Fund for a fiscal year shall remain available for
			 expenditure in accordance with this Act until the end of the 3-year period
			 beginning on October 1 of such fiscal year. Any such funds that are unexpended
			 at the end of such period shall revert to the Treasury.
				(b)Imposition of
			 annual fee on health insurance providers
				(1)In
			 generalEach covered entity engaged in the business of providing
			 health insurance shall pay to the Secretary, not later than the annual payment
			 date of each calendar year beginning after 2014, a fee in an amount determined
			 under paragraph (3).
				(2)Annual payment
			 dateFor purposes of this section, the term annual payment
			 date means, with respect to any calendar year, a date determined by the
			 Secretary, which in no event, may be later than September 30 of such calendar
			 year.
				(3)Determination
			 of fee amount
					(A)In
			 generalThe total of all fees paid by all covered entities for
			 any given year shall be the amount described in subsection (a)(2) multiplied by
			 the ratio of the number of persons receiving treatments for HIV/AIDS that are
			 insured in the private sector to the number of persons receiving treatments for
			 HIV/AIDS who received insurance or reimbursements or care from the public
			 sector.
					(B)Individual
			 contributionsWith respect to each covered entity, the fee under
			 this section for any calendar year shall be equal to the ratio of the covered
			 entity's net premiums written with respect to health insurance for any United
			 States health risk taken into account under subsection (c) during the preceding
			 calendar year, to the sum of such net premiums for all covered entities,
			 multiplied by the amount under subparagraph (A).
					(c)Amounts taken
			 into accountFor purposes of subsection (b)(3), the net premiums
			 written with respect to health insurance for any United States health risk that
			 are taken into account during any calendar year with respect to any covered
			 entity shall be determined as follows:
				(1)With respect to a
			 covered entity’s net premiums written during the calendar year that are not
			 more than $25,000,000, the percentage of net premiums written that are taken
			 into account is 0 percent.
				(2)With respect to a
			 covered entity’s net premiums written during the calendar year that are more
			 than $25,000,000 but less than $50,000,000, the percentage of net premiums
			 written that are taken into account is 50 percent.
				(3)With respect to a
			 covered entity’s net premiums written during the calendar year that are
			 $50,000,000 or more, the percentage of net premiums written that are taken into
			 account is 100 percent.
				(d)Covered
			 entity
				(1)In
			 generalFor purposes of this section, the term covered
			 entity means any entity which provides health insurance for any United
			 States health risk.
				(2)ExclusionSuch
			 term does not include any governmental entity.
				14.Donor
			 Innovation Prize Fund
			(a)In
			 generalIn order to further separate product prices from research
			 and development incentives and to facilitate the supply of low-cost generic
			 drugs for the treatment of HIV/AIDS in developing countries, there is
			 established in the Treasury of the United States a Donor Innovation Prize
			 Fund.
			(b)Amount in
			 FundThe amount in the Donor Innovation Prize Fund shall consist
			 of—
				(1)an amount set
			 aside by the Secretary of Health and Human Services that is equal to 10 percent
			 of the amount of money estimated by such Secretary as the cost of qualifying
			 treatments for HIV/AIDS used by programs supported by the President’s Emergency
			 Plan for AIDS Relief (commonly referred to as PEPFAR) or other
			 federally supported programs to fund the treatment of HIV/AIDS in developing
			 countries; and
				(2)other amounts
			 donated to the Fund as described in subsection (d).
				(c)Use of
			 fundsThe Secretary of Health and Human Services (referred to in
			 this section as the Secretary) shall use the funds from the Donor
			 Innovation Prize Fund to reward the owners and developers of products that
			 permit open competition for products in developing countries, either by not
			 patenting products, providing nondiscriminatory royalty-free open licenses to
			 all patents and other intellectual property claims on at least a field of use
			 for the treatment of HIV/AIDS in developing countries, or through licenses to
			 the Medicine Patent Pool.
			(d)Encouragement
			 by SecretaryThe Secretary shall encourage other donors and
			 developing country governments to contribute a similar fraction of drug
			 purchase budgets to the Donor Innovation Prize Fund, in order to facilitate
			 greater competition for generic drugs, while providing a sustainable source of
			 rewards for innovation.
			(e)PrizesThe
			 Secretary shall establish and award prize payments from the Donor Innovation
			 Prize Fund by applying similar eligibility rules, selection criteria, and
			 requirements as are applied with respect to prize payments awarded from the
			 Prize Fund for HIV/AIDS under section 8.
			(f)TransparencyThe
			 Secretary shall adopt procedures to ensure that the operation of the Donor
			 Innovation Prize Fund is transparent and supported by a description of the
			 methods, data sources, assumptions, outcomes, and related information that will
			 allow the public to understand how the Secretary reaches its criteria-setting
			 and award decisions.
			
